DISSENTING OPINION OF
MR. CHIEF JUSTICE DEL TORO
I dissent from the majority opinion because after considering the evidence and the pleading's, I agree with the following finding of the district judge contained in the opinion on which the judgment was based: ‘‘That the acts committed by the employees of the defendants, which led to the assault on the plaintiff by Ernesto Martinez, were done in the execution of the business of the firm which they represented.” This being so, it is logical that I should also agree with the trial judge that, according to the law and the jurisprudence cited by him, the defendants are liable.